DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received June 15, 2022.  Claim 10 is now a cancelled claim.  Claims 1, 3, 6-9, and 12 were amended.  Claims 1-9 and 11-14 are pending.
The objection to claims 6-8 set forth in the last office action (mailed 06/15/2022) is withdrawn due to the amendment received June 15, 2022.
The rejection of claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the last office action is withdrawn due to the amendment received June 15, 2022.
The previous rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 2007/0190355 A1) for the reasons set forth in the last office action is withdrawn due to the amendment received June 15, 2022.
The terminal disclaimer filed on June 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,960,363 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection claims 1-14 on the ground of no statutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,960,363 is withdrawn due to the terminal disclaimer filed June 15, 2022.
All previous rejection(s) over claim 10 are withdrawn due to the cancellation of claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “they are optionally the same or different from each other” at the end of the claim.  The term “they” is unclear with respect to which groups are encompassed by the term. 
 Claim 3 recites “they are optionally the same or different from each other” at the end of the claim.  The term “they” is unclear with respect to which groups are encompassed by the term.  
Claim 11 recites “they are optionally the same or different from each other” at the end of the claim.  The term “they” is unclear with respect to which groups are encompassed by the term. 
Claim 12 recites “they are optionally the same or different from each other” at the end of the claim.  The term “they” is unclear with respect to which groups are encompassed by the term.  
Clarification and/or correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 7 currently recites compound 188 as the following:
[AltContent: arrow]
    PNG
    media_image1.png
    180
    196
    media_image1.png
    Greyscale

The compound does not show a substituent group, which corresponds to an instant Ra group as alkyl or aryl (see above arrow).  It appears a bonding line may have been omitted.  The compound as shown in current claim 7 is outside the scope of parent claim 1 formula 1 definition for Ra group.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 2007/0190355 A1). 
Regarding compounds of instant claims 1, Ikeda et al. discloses at least the following example compounds:

    PNG
    media_image2.png
    359
    389
    media_image2.png
    Greyscale
(see page 15)

    PNG
    media_image3.png
    163
    418
    media_image3.png
    Greyscale
(see page 24).
The compounds read upon instant formula 1 where L is an arylene group (fluorene), n=1, c and d are zero, Ra and Rib are alkyl.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The compound(s) set forth by the reference have a structure as claimed.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Montenegro et al. (WO 2014/023388 A1) (Note:  Patent family equivalent English language document US 2015/0243897 A1 has been used as the English translation and citations below are to the US document.) 
Montenegro et al. discloses 9,9’spirobifluorene derivatives as electron transporting materials in an organic light emitting device (see abstract and ‘897 par. 59).  Example derivatives include at least the following:

    PNG
    media_image4.png
    216
    183
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    275
    216
    media_image5.png
    Greyscale

(see page 23 of ‘897)

    PNG
    media_image6.png
    224
    183
    media_image6.png
    Greyscale

(see page 24).
The compounds above of general formula (2) (see par. 6) anticipate instant formula 1 where instant Ra and Rib “combine with each other to form a ring”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (WO 2014/023388 A1) (Note:  Patent family equivalent English language document US 2015/0243897 A1 has been used as the translation and citations below are to the US document.)
Montenegro et al. is relied upon as set forth above for the rejection of claim 1.
Montenegro et al. discloses general formula 1 or 2 compounds for material for an EL device (see par. 6) and example compounds of formula 1 and/or 2 include at least the following that anticipate instant formula 1:

    PNG
    media_image4.png
    216
    183
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    275
    216
    media_image5.png
    Greyscale

(see page 23 of ‘897)

    PNG
    media_image6.png
    224
    183
    media_image6.png
    Greyscale

(see page 24).
Montenegro does not show an example device that includes specifically any of these three example compounds shown above regarding device claims 9 and 11-14; however, Montenegro et al. teaches the compounds of the invention are used in at least one layer of an organic electroluminescent device (see ‘897 par. 49-51).  A device may comprise at least one organic layer and may include a single emitting layer as the organic layer or may also include hole injection layer(s), hole transport layers(s), electron injection layer(s), and electron transport layer(s) (see par. 54 and see also 56-62, 66) between the electrodes.  The teaching of the materials of formula (1) or (2) in at least one organic layer of a device as described meets the structural requirements of the device limitations.  The functions of hole injection/transportation, electron injection/transportation and light emitting occur within the functional layer(s) of the device.  Although a device is not exemplified where the formula 1 or 2 compound used is specifically one of the example compounds shown above in this rejection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device with these specific compounds, because the compounds are of general formulas 1 or 2, which are expressly taught for use in an organic functional layer of an electroluminescent device.  One would expect to achieve an operational device utilizing any one of the three compounds within the disclosure of Montenegro with a predictable result and a reasonable expectation of success.
	Regarding claims 6 and 7, the general formulas 1 and 2 encompass and render obvious compounds of claims 6 and 7.  Furthermore, the following example compounds:
  
    PNG
    media_image4.png
    216
    183
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    275
    216
    media_image5.png
    Greyscale

(see page 23 of ‘897)

    PNG
    media_image6.png
    224
    183
    media_image6.png
    Greyscale

(see page 24) are positional isomers of instant compounds shown in claim 6.  Additionally, the following compound from the bottom of page 16 of ‘897 teaches a representative “L” group of the general formulas may be biphenylene per instant claim 7:
[AltContent: arrow]
    PNG
    media_image7.png
    277
    212
    media_image7.png
    Greyscale
.  
Per MPEP 2144.09, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds the same as instant compounds instant of claim 6 and/or claim 7, because the compounds are within the teachings of the general formulas of Montenegro and furthermore, include position isomers of exemplified Montenegro compounds.  One would expect position isomers of Montenegro compounds to possess similar properties and be similarly useful as a functional material in an organic electroluminescent device with a predictable result and a reasonable expectation of success. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared compounds according to the reference formula(s) wherein the resultant compounds would also meet the limitations of the instant claims.  One would expect to achieve compounds within the Montenegro defined formulas with a predictable result and a reasonable expectation of success.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2007/0190355 A1).
As discussed above in the anticipation rejection, Ikeda et al. discloses at least the following example compounds:

    PNG
    media_image2.png
    359
    389
    media_image2.png
    Greyscale
(see page 15)

    PNG
    media_image3.png
    163
    418
    media_image3.png
    Greyscale
(see page 24).
The compounds read upon instant formula 1 where L is an arylene group (fluorene), n=1, c and d are zero, and Ra and Rib are alkyl; however, Ikeda is not limited to only teaching these example compounds as Ikeda et al. renders obvious other derivatives of Ikeda general formula (1) meeting the requirements of instant Formula 1.  General formula (1) (see par. 12) is the following where L may be general formula (2) (see par. 38):

    PNG
    media_image8.png
    151
    382
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    126
    372
    media_image9.png
    Greyscale
.
In formula 1, n may be 1 (see par. 16).  R1 and R2 may be aryl and may be the same group (see par. 14, 23).  At least one X is nitrogen and the remainder include carbon (see par. 15).  In the formula 2, Ar1 includes substituted arylene of 6 to 50 ring carbon atoms, which includes fluorene (see par. 45), the X4 to X7 containing ring may be a benzene ring (see par. 40) and Ar2 may be aryl such as benzene (see par. 44).  The compound at the bottom of page 17 shows that methyl substituted fluorene may be an arylene of the formula (see page 17). L structures are shown at par. 62.  Some of the L groups of par. 62 are the following:

    PNG
    media_image10.png
    460
    302
    media_image10.png
    Greyscale


While Ikeda et al. does not exemplify all of the possible derivatives of the formula 1, which may include linking benzene rings to a fluorene group for L meeting the claimed formula 1 definition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared compounds according to the reference formula 1 wherein the resultant compounds would also meet the limitations of the instant claims.  One would expect to achieve compounds within the Ikeda et al. defined formula 1 with a predictable result and a reasonable expectation of success. 
	It is further noted with respect to formula 1 compounds that are isomers of compounds in the claims, per MPEP 2144.09, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In the absence of evidence to the contrary, positional isomers are considered obvious.
Regarding the device limitations, the material is used in a light emitting layer of an organic electroluminescent device between electrodes (see par. 79-96).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The reference discloses a device with the compound in a layer between electrodes, which are the required structural elements as claimed.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2010/0039026 A1).
Yang et al. teaches pyrimidine and pyridine compounds (see par. 61):
 
    PNG
    media_image11.png
    166
    363
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    201
    380
    media_image12.png
    Greyscale
.
In the formulas, Ar2 to Ar6 may be substituted or unsubstituted arylene (see par. 62, 67) and R groups may include hydrogen or aryl among others (see par. 71, 73). The integer variables b to f are defined in par. 69 as 0 to 10.   It is noted that “-AR-R” groups may specifically include formula 4r 
    PNG
    media_image13.png
    80
    269
    media_image13.png
    Greyscale
(see par. 75).  Although Yang does not appear to exemplify one of the pyridine- or pyrimidine-containing compounds of the formulas 1c and 1e as specifically including at least one fluorene group as an R in combination with an AR group selected as phenylene (where the corresponding Ar’s integer variable is 1 to 4), it would have been obvious to one of ordinary skill in the art before the effective filing date to have formed compounds within the definition of Yang formulas 1c and 1e where the compounds are the same as compounds claimed, because Yang clearly sets forth the required groups within the defined formulas 1.  One would expect to achieve functional formula 1 compounds as described by Yang with a predictable result and a reasonable expectation of success.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Yang teaches compounds meeting recited structural limitations.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0104163 A1).
Lee et al. sets forth compounds for an EL device according to formula I (see par. 52). 

    PNG
    media_image14.png
    209
    275
    media_image14.png
    Greyscale
.
The R1 to R3 may be selected independently as C6 to C30 aryl (see par. 56, 71; includes fluorene and/or phenyl) and L1 to L3 may be selected as single bond or C6 to C49 arylene (see par. 58, 68; includes phenylene or biphenylene).  Two Z may be selected as nitrogen and the other Z is CRa (see par. 54-55).  While Lee et al. does not appear to exemplify all pyrimidine-containing formula I compounds with at least one fluorene aryl group selected as an “R” in combination with an “L” group selected as phenylene  or biphenylene, it would have been obvious to one of ordinary skill in the art before the effective filing date to have formed compounds within the definition of Lee et al. formula I where the compounds are the same as compounds claimed, because Lee et al. clearly sets forth the required groups within the defined formula I.  One would expect to achieve functional formula I compounds as described by Lee et al. with a predictable result and a reasonable expectation of success.
Regarding claims 4 and 13, a representative aryl fluorene group includes at least a fluorene group substituted with methyl (see fluorene group in compound 16, which is a Lee formula I compound).
Regarding device claims, Lee et al. sets forth compounds of Lee general formula I (see par. 11) as host material of a device (see par. 294-298, and see claims 18-19 page 174 as well as claim 12 beginning on page 111 and claim 1 beginning on page 95).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected formula I compounds for forming a layer between electrodes in an EL device, because Lee et al. teaches the general formula I compounds are desirable for use as a layer material in an EL device.  One would expect to achieve an operational device utilizing formula I compounds in a layer with a predictable result and a reasonable expectation of success.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Lee teaches compounds meeting recited structural limitations and a layered device structure meeting the structural arrangement of a claimed device.

Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 103 rejections over Ikeda and over Yang, applicant argues the Yang and Ikeda compounds are for a different purpose.  In response to applicant's argument, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The compounds taught by Ikeda and by Yang are within the compound limitations as discussed in the rejections.  Additionally, with respect to Ikeda, the compounds are used within a layer between electrodes of a device meeting the recited structure of a device.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786